Exhibit 10.5

 

BRIDGE WARRANT

 

NEITHER THIS WARRANT NOR THE UNDERLYING SECURITIES HAVE BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE OF
THE UNITED STATES IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR REGULATION S
THEREUNDER, AND, ACCORDINGLY, MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACT OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

 

NEORX CORPORATION

 

WARRANT TO PURCHASE COMMON STOCK

 

No. W-    

February 1, 2006

 

Void After February 1, 2011

 

THIS CERTIFIES THAT, for value received,                                      ,
with its principal office at                                         , or
assigns (the “Holder”), is entitled to subscribe for and purchase at the
Exercise Price (defined below) from NeoRx Corporation, a Washington corporation,
with its principal office at 300 Elliott Avenue West, Suite 500, Seattle, WA
98119-4114 (the “Company”) up to                      shares of the Common Stock
of the Company (the “Common Stock”), subject to adjustment as provided herein. 
This Warrant is one of a series of Warrants being issued pursuant to the terms
of the Note and Warrant Purchase Agreement (the “Agreement”) dated as of
February 1, 2006 (the “Agreement Date”) to the persons listed on the Schedule of
Purchasers thereto and in connection with the consummation of the transactions
described in that certain Securities Purchase Agreement dated as of February 1,
2006 (the “Securities Purchase Agreement”).  Capitalized terms not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Securities Purchase Agreement.

 

1.             DEFINITIONS.  As used herein, the following terms shall have the
following respective meanings:

 

(a)           “Exercise Period” shall mean the period commencing on the date
hereof and ending February 1, 2011, unless sooner terminated as provided below.

 

(b)           “Exercise Price” shall mean $0.77 per share, subject to adjustment
pursuant to Sections 5 and 6 below.

 

1

--------------------------------------------------------------------------------


 

(c)           “Exercise Shares” shall mean the shares of the Company’s Common
Stock issued or issuable upon exercise of this Warrant, subject to adjustment
and limitation pursuant to the terms herein.

 

(d)           “Fundamental Transaction” means any of the following: (1) the
Company effects any merger or consolidation of the Company with or into another
Person pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (other than as a result of a
change in the jurisdiction of incorporation of the Company), (2) the Company
effects any sale, exclusive license or other conveyance of all or substantially
all of its assets in one or a series of related transactions pursuant to which
the Common Stock is effectively converted into or exchanged for other
securities, cash or property, (3) any tender offer or exchange offer (whether by
the Company or another Person) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, or (4) the Company effects any reclassification of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(other than a change in par value, or from par value to no par value, or no par
value to par value, or as a result of a stock dividend, subdivision, split-up or
combination of shares).

 

2.             EXERCISE OF WARRANT.

 

2.1          Method of Exercise.  The rights represented by this Warrant may be
exercised in whole or in part at any time during the Exercise Period, by
delivery of the following to the Company at its address set forth above (or at
such other address as it may designate by notice in writing to the Holder):

 

(a)           An executed Notice of Exercise in the form attached hereto;

 

(b)           Payment of the Exercise Price either (i) in cash or by check or
wire transfer of immediately available funds, or (ii) pursuant to a Cashless
Exercise, as described below; and

 

(c)           This Warrant.

 

Immediately prior to the expiration of the Exercise Period, the portion of this
Warrant not exercised prior thereto shall automatically be deemed to be
exercised in full in the manner set forth in Section 2.2, without any further
action on behalf of the Holder; provided, however, that in the event that the
cashless exercise formula set forth in Section 2.2 yields a result that is less
than or equal to zero, then the unexercised portion of this Warrant shall
automatically terminate and become void.  The Company may not call or redeem all
or any portion of this Warrant without the prior written consent of the affected
Holder.

 

Upon the exercise of the rights represented by this Warrant, shares of Common
Stock shall be issued for the Exercise Shares so purchased, and shall be
registered in the name of the Holder or Persons affiliated with the Holder, if
the Holder so designates, as promptly as practicable, and in any event within
three (3) Business Days thereafter and shall be issued in certificate form and
delivered to the Holder.

 

2

--------------------------------------------------------------------------------


 

The Person in whose name any Exercise Shares are to be issued upon exercise of
this Warrant shall be deemed to have become the holder of record of such shares
on the date on which this Warrant was surrendered and payment of the Exercise
Price was made, irrespective of the date of issuance of the shares of Common
Stock, except that, if the date of such surrender and payment is a date when the
stock transfer books of the Company are closed, such Person shall be deemed to
have become the holder of such shares at the close of business on the next
succeeding date on which the stock transfer books are open.

 

2.2          Cashless Exercise.  Notwithstanding any provisions herein to the
contrary, if, at any time during the Exercise Period, the Current Market Price
(as defined below) of one share of Common Stock is greater than the Exercise
Price (at the date of calculation as set forth below), in lieu of exercising
this Warrant by payment of cash, the Holder may exercise this Warrant by a
cashless exercise by surrender of this Warrant at the principal office of the
Company, together with the properly endorsed Notice of Exercise, and the Company
shall issue to the Holder a number of shares of Common Stock computed using the
following formula:

 

 

 

X =

 

Y (B-A)

 

 

 

 

 

B

 

 

 

 

 

Where:

 

X =

 

the number of shares of Common Stock to be issued to the Holder.

 

 

 

 

 

 

 

Y =

 

the number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised.

 

 

 

 

 

 

 

A =

 

the Exercise Price.

 

 

 

 

 

 

 

B =

 

the Current Market Price of one share of Common Stock.

 

“Current Market Price” means on any particular date:

 

(a)           if the Common Stock is traded on the Nasdaq Capital Market or the
Nasdaq National Market, the average of the closing prices of the Common Stock of
the Company on such market over the five (5) trading days ending immediately
prior to the applicable date of valuation;

 

(b)           if the Common Stock is traded on any registered national stock
exchange but is not traded on the Nasdaq Capital Market or the Nasdaq National
Market, the average of the closing prices of the Common Stock of the Company on
such exchange over the five (5) trading days ending immediately prior to the
applicable date of valuation;

 

(c)           if the Common Stock is traded over-the-counter, but not on the
Nasdaq Capital Market, the Nasdaq National Market or a registered national stock
exchange, the average of the closing bid prices over the 30-day period ending
immediately prior to the applicable date of valuation; and

 

3

--------------------------------------------------------------------------------


 

(d)           if there is no active public market for the Common Stock, the
value thereof, as determined in good faith by the Board of Directors of the
Company upon due consideration of the proposed determination thereof by the
Holder.

 

2.3          Partial Exercise.  If this Warrant is exercised in part only, the
Company shall, upon surrender of this Warrant, execute and deliver, within 10
days of the date of exercise, a new Warrant evidencing the rights of the Holder,
or such other Person as shall be designated in the Notice of Exercise, to
purchase the balance of the Exercise Shares purchasable hereunder.  In no event
shall this Warrant be exercised for a fractional Exercise Share, and the Company
shall not distribute a Warrant exercisable for a fractional Exercise Share. 
Fractional Exercise Shares shall be treated as provided in Section 7 hereof.

 

3.             COVENANTS OF THE COMPANY.

 

3.1          Covenants as to Exercise Shares.  The Company covenants and agrees
that all Exercise Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued, fully paid
and nonassessable, and free from all taxes, liens and charges with respect to
the issuance thereof.  The Company further covenants and agrees that the Company
will at all times during the Exercise Period, have authorized and reserved, free
from preemptive rights, a sufficient number of shares of its Common Stock to
provide for the exercise of the rights represented by this Warrant (taking into
account any adjustments and restrictions set forth in Sections 5, 6, 7, 8 and 9
hereof). .  If at any time during the Exercise Period the number of authorized
but unissued shares of Common Stock shall not be sufficient to permit exercise
of this Warrant, the Company will take such corporate action as may, in the
opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock (or other securities as provided herein) to such number
of shares as shall be sufficient for such purposes.

 

3.2          No Impairment.  Except and to the extent as waived or consented to
by the Holder or otherwise in accordance with Section 13 hereof, the Company
will not, by amendment of its Articles of Incorporation (as such may be amended
from time to time), or through any means, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Company, but will at all times in good faith assist in the carrying out of all
the provisions of this Warrant and in the taking of all commercially reasonable
actions as may be necessary in order to protect the exercise rights of the
Holder against impairment.

 

3.3          Notices of Record Date.  In the event of any taking by the Company
of a record of the holders of any class of securities for the purpose of
determining the holders thereof who are entitled to receive any dividend (other
than a cash dividend which is the same as cash dividends paid in previous
quarters) or other distribution, the Company shall mail to the Holder, at least
twenty (20) days prior to the date specified herein, a notice specifying the
date on which any such record is to be taken for the purpose of such dividend or
distribution, provided that the failure to mail such notice or any defect
therein or in the mailing thereof shall not adversely affect the validity of the
dividend or distribution required to be specified in such notice.

 

4

--------------------------------------------------------------------------------


 

3.4          Charges, Taxes and Expenses.  Issuance and delivery of Exercise
Shares upon exercise of this Warrant shall be made without charge to the Holder
for any issue or transfer tax, withholding tax, transfer agent fee or other
incidental tax or expense in respect of the issuance of such certificates, all
of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Exercise Shares or Warrants in a name other than that of the Holder.  The Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring this Warrant or receiving Exercise Shares upon exercise
hereof.

 

4.             REPRESENTATIONS OF HOLDER.

 

4.1          Acquisition of Warrant for Personal Account.  The Holder represents
and warrants that it is acquiring the Warrant and the Exercise Shares solely for
its account for investment and not with a present view toward the public sale or
distribution of said Warrant or Exercise Shares or any part thereof and has no
intention of selling or distributing said Warrant or Exercise Shares or any
arrangement or understanding with any other Persons regarding the sale or
distribution of said Warrant, or except in accordance with the provisions of
Article 6 of the Securities Purchase Agreement with respect to the Exercise
Shares, and except as would not result in a violation of the Securities Act. 
The Holder will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) the Warrant except in accordance with the
Securities Act and will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) the Exercise Shares except in accordance
with the provisions of Article 6 of the Securities Purchase Agreement or
pursuant to and in accordance with the Securities Act.

 

4.2          Securities Are Not Registered.

 

(a)           The Holder understands that the offer and sale of the Warrant and
the Exercise Shares have not been registered under the Securities Act on the
basis of specific exemptions from the registration provisions of the Securities
Act, which exemptions depend upon, among other things, the bona fide nature of
the Holder’s investment intent as expressed herein.  The Holder realizes that
the basis for such exemptions may not be present if, notwithstanding its
representations, the Holder has a present intention of acquiring the securities
for a fixed or determinable period in the future, selling (in connection with a
distribution or otherwise), granting any participation in, or otherwise
distributing the securities.  Except in accordance with Article 6 of the
Securities Purchase Agreement, the Holder has no such present intention.

 

(b)           The Holder recognizes that the Warrant and the Exercise Shares
must be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available.  The Holder
recognizes that the Company has no obligation to register the Warrant or, except
as provided in the Purchase Agreement, the Exercise Shares, or to comply with
any exemption from such registration.

 

5

--------------------------------------------------------------------------------


 

4.3          Disposition of Warrant and Exercise Shares.

 

(a)           The Holder further agrees not to make any disposition of all or
any part of the Warrant or Exercise Shares in any event unless and until:

 

(i)            The Company shall have received a letter secured by the Holder
from the SEC stating that no action will be recommended to the SEC with respect
to the proposed disposition;

 

(ii)           There is then in effect a registration statement under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with said registration statement; or

 

(iii)         The Holder shall have notified the Company of the proposed
disposition and shall have delivered to the Company an opinion of counsel to the
Holder reasonably satisfactory to the Company to the effect that such
disposition will not require registration of such Warrant or Exercise Shares
under the Securities Act or any applicable state securities laws.

 

Notwithstanding the foregoing provisions of this Section 4.3 above, no such
restrictions shall apply to a transfer or assignment by a Holder that is: (i) a
partnership transferring to its partners or former partners in accordance with
partnership interests; (ii) a corporation transferring to a wholly-owned
subsidiary or a parent corporation that owns all of the capital stock of the
Holder; (iii) a limited liability company transferring to its members or former
members in accordance with their interest in the limited liability company; (iv)
an affiliated investment fund transferring to another affiliated investment
fund; or (v) an individual transferring to the Holder’s family member or trust
for the benefit of an individual Holder; provided that in each case the transfer
is effected in accordance with applicable securities laws, including
establishing that the transferee qualifies as an “accredited investor” within
the meaning of the Securities Act and the transferee agrees in writing to be
subject to the terms of this Warrant and the Securities Purchase Agreement to
the same extent as if the transferee were an original Holder hereunder and
thereunder.

 

(b)           The Holder understands and agrees that all certificates evidencing
the Exercise Shares to be issued to the Holder may bear a legend in
substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE OF
THE UNITED STATES IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR REGULATION S
THEREUNDER, AND ACCORDINGLY, MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT

 

6

--------------------------------------------------------------------------------


 

OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

 

5.             ADJUSTMENT OF EXERCISE PRICE.  In the event of changes in the
outstanding Common Stock of the Company by reason of a stock dividend or
distribution, subdivision, split-up, or combination of shares, the number of
shares available under the Warrant in the aggregate and the Exercise Price shall
be correspondingly adjusted to give the Holder of the Warrant, on exercise for
the same aggregate Exercise Price, the total number of shares as the Holder
would have owned had the Warrant been exercised prior to the event and had the
Holder continued to hold such shares until after the event requiring
adjustment.  The form of this Warrant need not be changed because of any
adjustment in the Exercise Price and/or number of shares subject to this
Warrant.  The Company shall promptly provide a certificate from the Company
notifying the Holder in writing of any adjustment in the Exercise Price and/or
the total number of shares issuable upon exercise of this Warrant, which
certificate shall specify the Exercise Price and number of shares under this
Warrant after giving effect to such adjustment.

 

6.             OTHER ACTION AFFECTING COMMON STOCK.  In case at any time or from
time to time the Company shall take any action in respect of its Common Stock,
other than any action described in Section 5, then, if such action will
materially adversely effect the rights of the holder of this Warrant, the number
of shares of Common Stock or other stock into which this Warrant is exercisable
and/or the purchase price thereof shall be adjusted in such manner as may
equitable in the circumstances; provided, that, the mere authorization or
issuance of additional shares of capital stock of the Company (other than
pursuant to a stock dividend) shall not be considered an action creating any
right to adjustment under this Section 6.

 

7.             FRACTIONAL SHARES.  No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant hereto. 
All Exercise Shares (including fractions) issuable upon exercise of this Warrant
may be aggregated for purposes of determining whether the exercise would result
in the issuance of any fractional share.  If, after aggregation, the exercise
would result in the issuance of a fractional share, the Company shall, in lieu
of issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current fair market value of an Exercise Share by such fraction.

 

8.             OVERALL CAP ON COMMON STOCK ISSUED AND ISSUABLE.

 

8.1          ISSUABLE MAXIMUM.  Notwithstanding anything herein or in the
Related Agreements to the contrary, if the rules of Nasdaq require, the Holder
shall not have the right to acquire the Bridge Notes and the Bridge Warrants or
to convert or exercise any portion thereof into shares of Common Stock in
accordance with their terms (such shares of Common Stock being referred to
herein as “Conversion Shares”), to the extent that either: (i) the aggregate
number of Conversion Shares issued and issuable by the Company pursuant to the
Bridge Notes

 

7

--------------------------------------------------------------------------------


 

and the Bridge Warrants exceeds 19.9% of the number of shares of Common Stock or
the voting power of the Company outstanding on the original date of issuance of
the Bridge Notes and the Bridge Warrants (“Date of Original Issuance”) or (ii)
after giving effect to such acquisition, conversion or exercise, the Holder
(together with the Holder’s affiliates) would beneficially own in excess of
19.9% of the number of shares of the Common Stock or the voting power of the
Company outstanding immediately after closing of the Bridge Loan  (the
securities issued and issuable up to and in compliance with the 19.9% thresholds
described in clauses (i) and (ii) above, being referred to herein as the
“Issuable Maximum”), unless the issuance of securities in excess of the Issuable
Maximum shall first be approved by the Company’s shareholders in accordance with
applicable law and the Bylaws and Articles of Incorporation of the Company.  If,
at the time of any potential issuance of the Bridge Notes and the Bridge
Warrants, or any conversion or exercise thereof, the Conversion Shares issued
and issuable exceed the Issuable Maximum (and if the Company has not previously
obtained the required shareholder approval), the Company shall issue to the
Holder a number of Bridge Notes, Bridge Warrants and Conversion Shares not
exceeding the Issuable Maximum, and the remainder of the Bridge Notes, Bridge
Warrants and Conversion Shares to be issued  shall constitute “Excess Shares”
pursuant to Section 8.2 below.

 

8.2          SHAREHOLDER APPROVAL OF EXCESS SHARES.  In the event than the
Holder’s receipt of Bridge Notes, Bridge Warrants and Conversion Shares is
restricted based on the Issuable Maximum, the Company shall promptly call a
shareholder’s meeting for the purpose of obtaining shareholder approval of the
issuance of the Excess Shares to the Holder.  No Conversion Shares issued
pursuant to conversion or exercise of any Bridge Notes or Bridge Warrants shall
be entitled to vote to approve the issuance of the Excess Shares.

 

8.3          NO WAIVER.  Neither the Company nor any Holder may waive the
provisions of this Section 8.

 

9.             CERTAIN EVENTS.   If, at any time while this Warrant is
outstanding there is a Fundamental Transaction, then the Holder shall have the
right thereafter to receive, upon exercise of this Warrant, the same amount and
kind of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of the number of Exercise
Shares then issuable upon exercise in full of this Warrant (the “Alternate
Consideration”).  For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration.  If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction.  At the Holder’s sole option and request, any successor to the
Company or surviving entity in such Fundamental Transaction shall, either (1)
issue to the Holder a new warrant substantially in the form of this Warrant and
consistent with the foregoing provisions and evidencing the Holder’s right to
purchase the Alternate Consideration for the aggregate Exercise Price upon
exercise thereof, or (2) purchase the

 

8

--------------------------------------------------------------------------------


 

Warrant from the Holder for a purchase price, payable in cash within five
trading days after such request (or, if later, on the effective date of the
Fundamental Transaction), equal to the Black Scholes value of the remaining
unexercised portion of this Warrant on the date of such request.  The terms of
any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor or surviving entity to comply with
the provisions of this Section 9 and insuring that the Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction. The Company shall provide to the Holder
ten days’ advance written notice of such  Fundamental Transaction, and the
Holder shall have the option, in its sole discretion, to allow any unexercised
portion of the Warrant to be deemed automatically exercised pursuant to Sections
2.1 and 2.2. This Warrant will be binding upon the successors and assigns of the
Company upon a Fundamental Transaction.

 

10.          NO SHAREHOLDER RIGHTS.  This Warrant in and of itself shall not
entitle the Holder to any voting rights or other rights as a shareholder of the
Company.

 

11.          TRANSFER OF WARRANT.  Subject to applicable laws and compliance
with Section 4.3 hereof and the terms of the Securities Purchase Agreement, this
Warrant and all rights hereunder are transferable, by the Holder in person or by
duly authorized attorney, upon delivery of this Warrant and the form of
assignment attached hereto to any authorized transferee designated by the
Holder.  The authorized transferee shall sign an investment letter in form and
substance satisfactory to the Company.

 

12.          LOST, STOLEN, MUTILATED OR DESTROYED WARRANT.  If this Warrant is
lost, stolen, mutilated or destroyed, the Company may, on such terms as to
indemnity or otherwise as it may reasonably impose (which shall, in the case of
a mutilated Warrant, include the surrender thereof but shall not include a
surety bond), issue a new Warrant of like denomination and tenor as the Warrant
so lost, stolen, mutilated or destroyed.  Any such new Warrant shall constitute
an original contractual obligation of the Company, whether or not the allegedly
lost, stolen, mutilated or destroyed Warrant shall be at any time enforceable by
anyone.

 

13.          MODIFICATIONS AND WAIVER.  Unless otherwise provided herein, this
Warrant and any provision hereof may be changed, waived, discharged or
terminated only by an instrument in writing signed by the Company and
(i) Purchasers holding Warrants representing at least 60% of the aggregate
number of Exercise Shares then issuable upon exercise of the Warrants issued
under the Purchase Agreement provided, however, that such modification,
amendment or waiver is made with respect to all Warrants issued under the
Purchase Agreement and does not adversely affect the Holder without adversely
affecting all holders of such Warrants in a similar manner; or (ii) the Holder.

 

14.          NOTICES, ETC.  All notices required or permitted hereunder shall be
in writing and shall be deemed effectively given: (a) upon personal delivery to
the party to be notified, (b) when sent by confirmed email, telex or facsimile
if sent during normal business hours of the recipient, if not, then on the next
business day, (c) five days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (d) one business day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt.  All communications shall be
sent to the Company at the address listed on

 

9

--------------------------------------------------------------------------------


 

the signature page and to the Holders at the addresses on the Company records
(as provided by the Holder to the Company), or at such other address as the
Company or Holder may designate by ten days’ advance written notice to the other
party hereto.

 

15.          ACCEPTANCE.  Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein
and in the Agreement and the Securities Purchase Agreement.

 

16.          GOVERNING LAW.  This Warrant and all rights, obligations and
liabilities hereunder shall be governed by the laws of the State of California
without regard to the principles of conflict of laws.

 

17.          DESCRIPTIVE HEADINGS.  The descriptive headings of the several
paragraphs of this Warrant are inserted for convenience only and do not
constitute a part of this Warrant. The language in this Warrant shall be
construed as to its fair meaning without regard to which party drafted this
Warrant.

 

18.          SEVERABILITY.  The invalidity or unenforceability of any provision
of this Warrant in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction, or affect any other
provision of this Warrant, which shall remain in full force and effect.

 

19.          ENTIRE AGREEMENT.  This Warrant constitutes the entire agreement
between the parties pertaining to the subject matter contained in it and
supersedes all prior and contemporaneous agreements, representations, and
undertakings of the parties, whether oral or written, with respect to such
subject matter.

 

[Signature Page Follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of February 1, 2006.

 

 

NEORX CORPORATION

 

 

 

 

 

 

 

Gerald McMahon

 

Chairman and Chief Executive Officer

 

 

 

Address:

300 Elliott Avenue West, Suite 500

 

 

Seattle, WA 98119-4114

 

 

Attention: Chief Financial Officer

 

 

Facsimile: (206) 286-2537

 

11

--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE

 

TO:  NEORX CORPORATION

 

(1)           The undersigned hereby elects to (check one box only):

 

o            purchase                  shares of the Common Stock of NeoRx
Corporation. (the “Company”) pursuant to the terms of the attached Warrant, and
tenders herewith payment of the exercise price in full for such shares.

 

o            purchase the number of shares of Common Stock of the Company by
cashless exercise pursuant to the terms of the Warrant as shall be issuable upon
cashless exercise of the portion of the Warrant relating to                
shares.

 

(2)           Please issue a certificate or certificates representing said
shares of Common Stock in the name of the undersigned or in such other name as
is specified below:

 

 

 

 

(Name)

 

 

 

 

 

 

 

(Address)

 

(3)           The undersigned represents that (i) the aforesaid shares of Common
Stock are being acquired for the account of the undersigned for investment and
not with a view to, or for resale in connection with, the distribution thereof
and that the undersigned has no present intention of distributing or reselling
such shares except pursuant to Article 6 of the Purchase Agreement; (ii) the
undersigned is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision regarding its investment in the Company; (iii) the
undersigned is experienced in making investments of this type and has such
knowledge and background in financial and business matters that the undersigned
is capable of evaluating the merits and risks of this investment and protecting
the undersigned’s own interests; and (iv) the undersigned agrees not to make any
disposition of all or any part of the aforesaid shares of Common Stock unless
and until there is then in effect a registration statement under the Securities
Act of 1933, as amended, covering such proposed disposition and such disposition
is made in accordance with said registration statement, or the undersigned has
provided the Company with an opinion of counsel to the undersigned satisfactory
to the Company, stating that such registration is not required.

 

 

 

Holder’s Name:

 

(Date)

 

 

 

NOTE: SIGNATURE MUST CONFORM IN ALL

(Authorized Signature)

RESPECTS TO THE NAME OF HOLDER AS

 

SPECIFIED ON THE FACE OF THE WARRANT.

 

 

(Title)

 

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

(To assign the foregoing Warrant, subject to compliance with applicable law and
the terms of the Warrant, execute this form and supply required information.  Do
not use this form to exercise the Warrant.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

Name:

 

(Please Print)

 

Address:

 

(Please Print) ,

 

and

 

 is hereby appointed attorney to transfer said

 rights on the books of NeoRx Corporation, with full power of substitution in
the premises.

Dated: ,

 

20

 

 

 

Holder’s Name:

 

 

 

Signature:

 

 

 

Title:

 

 

 

Holder’s Address:

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

Signature

Guaranteed:

 

 

 

NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever and must be guaranteed by a bank or trust company.  Officers of
corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

--------------------------------------------------------------------------------